Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to applicant’s 01/26/2022 amendment/responses in the application of SHOA et al. for “CHANNEL STATE INFORMATION REPROT TRANSMISSION METHOD AND COMMUNICATIONS DEVICE” filed 05/15/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-18 are now pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 13, 15is/are rejected under 35 U.S.C. 103 as being unpatentable over JERSENIUS et al. (US 2011/0134780 A1), hereinafter JERSENIUS,  in view of CHENG et al. (US  2014/0169204 A1), hereinafter CHENG.
Regarding claim 1, JERSENIUS discloses a method, comprising: 
determining N channel state information reports (determining CQI reports, see 0014); and 

wherein, for each of the N channel state information reports, the priority of the respective channel state information report is determined based on a priority of a block error rate (BLER) corresponding to the respective channel state information report (a CQI report is requested if the BLER of the mobile station is above a predetermined threshold value C. The threshold value C can be set to a value related to the BLER target. In particular the value C can be set to the same value or as a value close the BLER that is targeted to try to adapt the CQI report request to how well the base station knows the channel. It can also be set higher or lower to also consider how much CQI reporting the base station estimates can be afforded when it comes to uplink resources and uplink grant signaling in the downlink, see ¶ 0013). 
JERSENIUS fails to explicitly disclose that the terminal determining a priority of each of the N channel state information reports, to determine N priorities. 
In the same field of endeavor, CHENG discloses that the determining K channel state information CSI reports among the X channel state information CSI reports as the to-be-reported channel state information CSI reports, where the K channel state information CSI reports include the channel state information CSI report of the reporting type that has the highest priority (see ¶ 0079-0080).
CHENG’s teaching in the communication method taught by JERSENIUS for providing only the desired CSI reports to the controlling node -thus the receiving device may assist when selecting transmission channels based on current channel condition that meet desired threshold. 

Regarding claim 3, JERSENIUS discloses for each of the N channel state information reports, the priority of the BLER corresponding to the respective channel state information report is predefined (CQI report is requested if the BLER of the mobile station is above a predetermined threshold value C. The threshold value C can be set to a value related to the BLER target. In particular the value C can be set to the same value or as a value close the BLER that is targeted to try to adapt the CQI report request to how well the base station knows the channel, see ¶ 0013). 
Regarding claim 7, JERSENIUS discloses a method, comprising: 
receiving M channel state information reports from a terminal device, wherein the M channel state information reports are determined based on priorities of N channel state information reports, the N channel state information reports comprise the M channel state information reports, both N and M are positive integers greater than or equal to 1, and M is less than or equal to N, and wherein, for each of the N channel state information reports, a priority of the respective channel state information report is determined based on a priority of a block error rate (BLER) corresponding to the respective channel state information report (the radio base station receives the CQI 
JERSENIUS fails to explicitly disclose that the terminal determining a priority of each of the N channel state information reports, to determine N priorities. 
In the same field of endeavor, CHENG discloses that the determining K channel state information CSI reports among the X channel state information CSI reports as the to-be-reported channel state information CSI reports, where the K channel state information CSI reports include the channel state information CSI report of the reporting type that has the highest priority (see ¶ 0079-0080).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement CHENG’s teaching in the communication method taught by JERSENIUS for providing only the desired CSI reports to the controlling node -thus the receiving device may assist when selecting transmission channels based on current channel condition that meet desired threshold.

Regarding claim 9, JERSENIUS discloses for each of the N channel state information reports, the priority of the BLER corresponding to the respective channel state information report is predefined (CQI report is requested if the BLER of the mobile station is above a predetermined threshold value C. The threshold value C can be set to a value related to the BLER target. In particular the value C can be set to the same value or as a value close the BLER that is targeted to try to adapt the CQI report request to how well the base station knows the channel, see ¶ 0013).
JERSENIUS discloses an apparatus, comprising: a non-transitory memory, configured to store computer executable program codes; and a processor, configured to execute the program codes, wherein the program codes include instructions for: 
determining N channel state information reports (determining CQI reports, see 0014); and 
sending, to a network device, M of the N channel state information reports based on priorities of the N channel state information reports, wherein both N and M are positive integers greater than or equal to 1, and M is less than or equal to N (the present invention will improve the procedure by means of which it is determined when CQI reports are transmitted from a mobile station, see ¶ 0015); and 
wherein, for each of the N channel state information reports, the priority of the respective channel state information report is determined based on a priority of a block error rate (BLER) corresponding to the respective channel state information report (a CQI report is requested if the BLER of the mobile station is above a predetermined threshold value C. The threshold value C can be set to a value related to the BLER target. In particular the value C can be set to the same value or as a value close the BLER that is targeted to try to adapt the CQI report request to how well the base station knows the channel. It can also be set higher or lower to also consider how much CQI reporting the base station estimates can be afforded when it comes to uplink resources and uplink grant signaling in the downlink, see ¶ 0013).
JERSENIUS fails to explicitly disclose that the terminal determining a priority of each of the N channel state information reports, to determine N priorities. 
CHENG discloses that the determining K channel state information CSI reports among the X channel state information CSI reports as the to-be-reported channel state information CSI reports, where the K channel state information CSI reports include the channel state information CSI report of the reporting type that has the highest priority (see ¶ 0079-0080).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement CHENG’s teaching in the communication method taught by JERSENIUS for providing only the desired CSI reports to the controlling node -thus the receiving device may assist when selecting transmission channels based on current channel condition that meet desired threshold.

Regarding claim 15, JERSENIUS discloses for each of the N channel state information reports, the priority of the BLER corresponding to the respective channel state information report is predefined (CQI report is requested if the BLER of the mobile station is above a predetermined threshold value C. The threshold value C can be set to a value related to the BLER target. In particular the value C can be set to the same value or as a value close the BLER that is targeted to try to adapt the CQI report request to how well the base station knows the channel, see ¶ 0013).

Claims 2, 4, 8, 10, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JERSENIUS-CHENG in view of PAPASKELLARIOUS et al. (US 2016/0226649 A1), hereinafter PAPASKELLARIOUS.
JERSENIUS-CHENG  fails to discloses receiving first indication information and determining based on the a format of the first indication information, a BLER corresponding to at one of the N channel state information reports or that  each of the N channel state information reports, the priority of the BLER corresponding to the respective channel state information report is determined based on the higher layer signaling or downlink control information (DCI).	In the same field of endeavor, PAPASKELLARIOUS discloses that the channel state information reports can be configured periodically or aperiodically based by radio resource control (RRC) signaling or downlink control information (DCI) format (see ¶ 0026, 0068). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to incorporate PAPASKELLARIOUS’s teaching in the network/system taught by the combination of JERSENIUS-CHENG for network efficiency by determining current network’s environment or when the need for determining current network’s environment. 

Allowable Subject Matter
Claims 5-6, 11-12, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s)  1-4, 7-10, 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	

	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412